                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


CAROL HOOD,

      Plaintiff,

v.                                                 CASE NO. 8:19-cv-1377-T-02JSS

FAMILY DOLLAR STORES, INC.,

      Defendant.
                                           /


                                      ORDER

      Before the Court is Defendant’s motion to dismiss the second count of

Plaintiff’s amended complaint (Dkt. 14). Rather than a response, Plaintiff filed

today an amended complaint (Dkt. 15). After reviewing the allegations (Dkt. 15),

the Court finds the deficiencies complained of by Defendant have been cured.

       The newly-amended complaint no longer constitutes an impermissible

shotgun pleading because Plaintiff has abandoned the second count, which

incorporated all the preceding paragraphs of the complaint.1 Additionally, the


      1
        See Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir.
2015) (articulating four different categories of shotgun pleadings); Davis v. Coca-Cola
Bottling Co. Consol., 516 F.3d 955, 979 n.54 (11th Cir. 2008) (collecting cases on
shotgun pleadings), abrogated on other grounds by Ashcroft v. Iqbal, 556 U.S. 662
(2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).
former second count for negligent hiring and negligent supervision or retention

suffered from more substantive faults. The facts as initially alleged did not

distinguish between a negligent hiring and negligent supervision claim. Malicki

v. Doe, 814 So. 2d 347, 362 n. 15 (Fla. 2002) (recognizing the need to differentiate

between the two negligent claims based on the timing of when employer is

charged with knowledge of the employee’s unfitness). Nor did the allegations

establish the requirement that the employee committed the acts at issue outside the

scope of employment. See Thomas v. City of Jacksonville, No. 3:13-cv-737-J-

32MCR, 2017 WL 3316478, at *10 (M.D. Fla. Aug. 3, 2017).2

      Accordingly, Defendant’s Motion to Dismiss Count II (Dkt. 14) is denied as

moot. The Second Amended Complaint (Dkt. 15) shall stand as the operative

complaint. Defendant shall file its response within fourteen (14) days.

      DONE AND ORDERED at Tampa, Florida, on September 24, 2019.



                                         s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record

      2
        See also Warner v. CBRE, Inc., No: 13-CV-80055-RYSKAMP/ HOPKINS, 2013
WL 12084301, at *3 (S.D. Fla. Dec. 11, 2013); Santillana v. Fla. State Court Sys., No.
6:09-cv-2095-Orl-19KRS, 2010 WL 271433, at *10-11 (M.D. Fla. Jan. 15, 2010).

                                         -2-
